Citation Nr: 1213560	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-12 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1  Entitlement to service connection for a traumatic brain injury, also claimed as headaches.  

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased evaluation for a compression fracture of L1, hereafter referred to as a lumbar spine disability, currently evaluated as noncompensably disabling.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to May 1969.  His decorations include the Purple Heart medal with star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
The Veteran was afforded a Travel Board hearing in September 2011.  A transcript is of record.  

During the pendency of the appeal, the Veteran raised the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As such, the TDIU is part and parcel of the increased rating claim.  The issues on appeal are as stated on the above title page.

The issue of reopening a claim of service connection for a cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Traumatic Brain Injury

The Veteran contends that he is entitled to service connection for a disability that is characterized by headaches, and is referred to as a traumatic brain injury.  

Service treatment records and personnel records show that in January 1967 the Veteran incurred a fragment wound to the head when a tank on which he was riding hit an improvised explosive device.  A February 1967 treatment record showed that the Veteran had symptoms of frequent frontal headaches since his injury.  In August 1968 these headaches were described as chronic.  In October 1968 the Veteran reported experiencing dizziness and nausea related to being hit by a two-by-four in the left fronto-parietal area, and the impression was of a concussion.  

Since service, VA treatment records show that the Veteran has reported experiencing headaches, and difficulties with concentration, attention, and memory.  In addition, neuroimaging of the brain has shown small white matter ischemic changes.  

The Board observes that the Veteran has not been afforded a VA examination regarding the nature and etiology of any diagnosed traumatic brain injury.  In addition, at his hearing the Veteran mentioned VA treatment records from Sepulveda during the 1970s, which should be requested while on remand.  38 C.F.R. § 3.159(c) (2011).

Based upon this evidence the Board finds the threshold requirements are met for a VA medical examination and opinion statement.  38 C.F.R. § 3.159(c) (2011); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD

A March 2007 rating decision granted service connection for PTSD, and evaluated it at 30 percent disabling effective June12, 2006.  The Veteran contends that he is entitled to a higher initial evaluation.  

A February 2007 VA examination for his PTSD showed that the Veteran was alert and oriented times three, properly dressed, and with good hygiene.  He did not have a disorder of speech.  Thought processes were coherent and without tangentiality or looseness of associations.  Affect was somewhat constricted, and mood was irritable and guarded  There was no delusional thinking, hallucinations, suicidal or homicidal ideation.  Intellectual functioning and memory for recent and remote events were intact and average, as was comprehension, abstract thinking, and ability to perform calculations.  The Veteran was assigned a Global Assessment of Functioning score of 60, and was considered able to work, although he had poor socialization skills and was irritable.  

Recent VA treatment records from August 2011 show that the Veteran had indicated that he is experiencing increased PTSD symptomatology.  Specifically, he reported increased sadness, irritability, aggression, loss of energy, decreased sexual interest, tearfulness, and sleep difficulties.  The Veteran reported having angry outbursts, and crying for unknown reasons.  He and his wife expressed their concern over his apparently declining memory.  

In light of this, the Board finds that another VA examination is necessary to ensure that the Veteran's service-connected PTSD is appropriately evaluated.  38 C.F.R. § 3.159(c)(4); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  


Lumbar Spine Disability

A December 1972 rating decision granted service connection for the Veteran's compression fracture of the L1, and evaluated it as 0 percent disabling.  The Veteran has since contended that he is entitled to an increased rating for his low back disability.

Imaging from May 2006 showed epigastric surgical clips and mild degenerative changes of the lumbar spine.  In June 2011 imaging of the lumbosacral spine gave an impression of mild dextroscoliosis and mild degenerative changes at the L1-2 level.  Assessment was of a history of infrequent severe exacerbations of symptoms lasting two to four weeks, likely due to intermittent disc bulging causing transient radicular symptoms that were self-limited.  

The Veteran was most recently afforded a VA examination of his spine in September 2006 where range of motion testing revealed flexion limited to 60 degrees with pain, extension to 10 degrees with pain, left lateral flexion to 30 degrees with pain, and right lateral flexion, and right and left rotation without pain.  Repetitive use did not additionally limit the lumbar joint function with pain, fatigue, weakness, lack of endurance or incoordination.  There was no evidence of an intervertebral disc syndrome or bowel or bladder dysfunction.  Pain was described as radiating down both legs.  

VA treatment records from October 2006 indicate that the Veteran's forward flexion of the thoracolumbar spine was limited to 60 degrees, and in addition his sensation to light touch was decreased on the L4 of the left side.  A magnetic resonance imaging (MRI) test revealed moderate degenerative disc disease L1-2 with a Schmorl's node along the superior aspect of L2, and broad based disc bulging, without significant spinal canal stenosis.  In addition, mild degenerative disc disease was present at L2-3, L3-4, and L4-5 with mild posterior disc bulges and multiple Schmorl's nodes.  At L4-5 there was left posterolateral disc bulging with disc material indenting the left ventral aspect of the thecal sac, possibly mildly impinging the traversing left L4 nerve root.  Mild bilateral neural foramina narrowing at the L3-4 and L4-5 level was also present.  

The Veteran submitted recent VA and private treatment records in which his symptoms appear to be worsening.  When seeking chiropractic assessment and manipulation, he reported experiencing numbness in his knee and tingling in his toes, which he also described as loss of sensation in his left leg.  Although the Veteran denied urinary or bowel problems in 2006, in April 2011 the Veteran reported having problems with urinary incontinence and his bowels.  

In light of this, the Board finds that another VA examination is necessary to ensure that the Veteran's service-connected lumbar spine disability is appropriately evaluated.  38 C.F.R. § 3.159(c)(4); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  

TDIU

At his September 2011 hearing, the Veteran indicated that he had been forced to retire due to his service-connected disabilities.  Specifically, he identified his back disability, and anger and memory difficulties, which have been related to his PTSD, as causing difficulties at work.  The Veteran's chiropractor wrote in August 2011 to summarize the Veteran's back-related symptomatology, and indicated that the Veteran had difficulty performing simple daily activities and the duties of employment.  Treatment records indicate that the Veteran worked as a heavy machines operator until he retired in the mid-2000s.  

As such, there is some indication from the record that the Veteran believes he is unable to work because of his service-connected disabilities.  The question of entitlement to a total rating due to individual unemployability is raised by the record.  Although this issue is part of the increased rating issue, it has not been considered by the RO, and the Veteran has not been advised of the regulatory requirements for this benefit.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011), and applicable legal precedent.

2.  Obtain all outstanding VA treatment records dated to the present, in particular, any record of treatment from the Sepulveda VA during the 1970s.  If these records are not available, a formal finding of such should be associated with the claims folder.  

3.  Following receipt of any available outstanding records, schedule the Veteran for a comprehensive neurological examination.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  

All indicated testing is to be conducted.  A thorough history from the Veteran should be obtained.  After examining the Veteran and reviewing all evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any disability associated with the concussion in October 1968.  Any medical opinion expressed by the examiner should be accompanied by a complete rationale. 

If the examiner believes that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Following receipt of any available outstanding records, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  

The examiner should then provide an opinion as to the current severity of the Veteran's symptoms related to PTSD-including a GAF score, and specific comments as to how the Veteran's PTSD impairs him socially and occupationally.  

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  
 
5.  Following receipt of any available outstanding records, the Veteran should be afforded a VA medical examination for the purposes of clarifying the severity of his service-connected lumbar spine disability.  The claims folder must be provided to the examiner for review in connection with the examination.  

All indicated tests and studies, to include X-rays and electromyographic and nerve conduction velocity studies, as appropriate, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The examiner should identify the existence, and frequency or extent, as appropriate, of any and all orthopedic and neurological symptoms associated with the Veteran's low back disability.

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should discuss the effect of the Veteran's low back condition on his employability.

All examination findings, together with the complete rationale for the comments and opinions expressed, should be set forth in a report.  The examiner should specifically address the Veteran's complaints of urinary and fecal incontinence, radiculopathy and loss of sensation as it pertains to his lumbar spine disability.  

6.  After conducting any additional development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  In addition, develop and consider the TDIU issue.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


